DETAILED ACTION
	This office action is in response to the application and claims filed on September 14, 2021.  Claims 1-24 are pending, with claims 1 and 12 being in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that Applicant has not filed an Information Disclosure Statement.  If Applicant becomes aware of any prior art that may be pertinent to the examination and analysis of the claimed subject matter, a PTO-1449 form should be filed.

Drawings
The original drawings (two (2) pages) were received on September 14, 2021.  These drawings are acknowledged.

Claim Objections
Claims 7-9 and 19-21 are objected to because of the following informalities: claims 7-9 should depend from “claim 2” and not “claim 1.”  Claim 1 does not include “the” coupling means language, and therefore it is improper to refer to a feature not yet claimed in the claim chain.  Regarding claims 19-20, these claims should depend from “claim 21” and not “claim 12.”  Claim 12 does not include “the” DAST thin film, and therefore it is improper to refer to a feature not yet claimed in the claim chain.  Regarding claim 21, this claim should read “a thin film of DAST crystals are placed on top of a metal grating” because “crystals” are defined by claim 12, not simply “DAST” itself.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 19-20 are rejected under 35 U.S.C. 112(b) for lacking proper antecedent basis.  Claim 19 recites the limitation "an optical nonlinearity of DAST thin film is enhanced” in the claim body.  There is insufficient antecedent basis for this limitation in the claim because DAST thin film is not claimed by independent claim 12.  Conversely, DAST crystals are claimed by claim 12.  Claim 20 depends from claim 19 and is rejected for the same reason.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. U.S.P. No. 10,129,021 B2.
Jeong et al. U.S.P. No. 10,129,021 B2 teaches (ABS; Figs. 1, 2A, 3-10; corresponding text, in particular column 4, line 10 through column 12, line 16; Claims) a photon source 101 (Figs. 1, 3-8) for generating entangled photons (ABS, “quantum-entangled photon pair”), the photon source comprising: a pump laser 110 (Fig. 2A, “Light incident on the nonlinear optical element 150 will be referred to as pump light”; also “pump photons”, column 5, lines 1-64); and a nonlinear organic optical material (“organic crystals” can be used for layer 351; see Fig. 4 and column 6, line 44 through column 7, line 2), the pump laser pumping the nonlinear organic optical material with pump photons to generate a stream of pairs of entangled photons, each pair comprising a signal photon and an idler photon (see Fig.1 “signal” and “idler”, also Fig. 2A and Figs. 3-8 for output signal and idler based on a parametric nonlinear optical process), which clearly, fully meets Applicant’s claimed structural limitations for independent claim 1. 
	Regarding dependent claim 2, see Fig. 9 for a “coupling means” which is capable of coupling each of the signal and idler to one of a plurality of optical interfaces 2000 and/or 3000.

Claims 1, 2, 7, 10, 12, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeuchi et al. WO 2021/117632 A1.
Takeuchi et al. WO 2021/117632 A1 teaches (ABS; Figs. 1, 2, 5-9, 14; corresponding text, see attached English translation; Claims) a photon source (Figs. 1, 2, 5-9, 14, etc.) for generating entangled photons (ABS, “quantum entangled photon pairs of signal photons and idler photons”), the photon source comprising: a pump laser 1 (ABS; “laser light source (1) emits pump light”); and a nonlinear organic optical material 72 (“the material of the nonlinear optical crystal 72 may be an organic material….. for example DAST, DLD 164…..”; translation page 20 starting with “From Fig 23” and 4th Example; as found in Fig. 7), the pump laser pumping the nonlinear organic optical material with pump photons to generate a stream of pairs of entangled photons, each pair comprising a signal photon and an idler photon (see ABS for “signal” and “idler”, also Figs. cited above for an output signal and idler based on a parametric nonlinear optical process), which clearly, fully meets Applicant’s claimed structural limitations for independent claim 1.
Regarding independent claim 12, the organic crystal can be DAST, see page 20 of the translation starting with “From Fig. 23”, accordingly all structure is anticipated.

	Regarding dependent claim 2, see Fig. 7 for a “coupling means” (any one of 73, 74, or 75 will optically “couple”) which is capable of coupling each of the signal and idler to one of a plurality of optical interfaces (not shown).
	Regarding claim 7, coupling means 74 is a lens in Fig. 7 of Takeuchi.
Regarding claim 10, the organic crystal can be DAST, see page 20 of the translation starting with “From Fig. 23” for the nonlinear material(s).
Regarding dependent claim 17, see Fig. 7 for a “coupling means” (any one of 73, 74, or 75 will optically “couple”) which is capable of coupling each of the signal and idler to one of a plurality of optical interfaces (not shown).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. U.S.P. No. 10,129,021 B2 as applied to claim 1 above, and further in view of Takeuchi et al. WO 2021/117632 A1 (for dependent claims 7, 10, and 11 only).  Claims 3-6, 8, and 9 are rejected to Jeong ‘021, standing alone.
Regarding independent claim 1, Jeong et al. U.S.P. No. 10,129,021 B2 teaches (ABS; Figs. 1, 2A, 3-10; corresponding text, in particular column 4, line 10 through column 12, line 16; Claims) a photon source 101 (Figs. 1, 3-8) for generating entangled photons (ABS, “quantum-entangled photon pair”), the photon source comprising: a pump laser 110 (Fig. 2A, “Light incident on the nonlinear optical element 150 will be referred to as pump light”; also “pump photons”, column 5, lines 1-64); and a nonlinear organic optical material (“organic crystals” can be used for layer 351; see Fig. 4 and column 6, line 44 through column 7, line 2), the pump laser pumping the nonlinear organic optical material with pump photons to generate a stream of pairs of entangled photons, each pair comprising a signal photon and an idler photon (see Fig.1 “signal” and “idler”, also Fig. 2A and Figs. 3-8 for output signal and idler based on a parametric nonlinear optical process).
Regarding further dependent claims 7, 10, and 11, Jeong ‘021 does not expressly and exactly that the coupling means is a lens, or that the organic material is DAST for the crystals, having an encapsulation within beta-cyclodextrin for the DAST.
Takeuchi et al. WO 2021/117632 A1 teaches (ABS; Figs. 1, 2, 5-9, 14; corresponding text, see attached English translation; Claims) a photon source (Figs. 1, 2, 5-9, 14, etc.) for generating entangled photons (ABS, “quantum entangled photon pairs of signal photons and idler photons”), the photon source comprising: a pump laser 1 (ABS; “laser light source (1) emits pump light”); and a nonlinear organic optical material 72 (“the material of the nonlinear optical crystal 72 may be an organic material….. for example DAST, DLD 164…..”; translation page 20 starting with “From Fig 23” and 4th Example; as found in Fig. 7), the pump laser pumping the nonlinear organic optical material with pump photons to generate a stream of pairs of entangled photons, each pair comprising a signal photon and an idler photon (see ABS for “signal” and “idler”, also Figs. cited above for an output signal and idler based on a parametric nonlinear optical process).  Further, Takeuchi WO ‘632 teaches an example for the organic crystal to be DAST, see page 20 of the translation starting with “From Fig. 23” for the nonlinear material(s).  Additionally, Takeuchi ‘632 teaches that at least a lens can be used to couple the signal and/or idler to another interface.
Since Jeong ‘021 and Takeuchi WO ‘632 are both from the same field of endeavor, the purpose disclosed by Takeuchi WO ‘632 would have been recognized in the pertinent art of Jeong ‘021.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Takeuchi WO ‘632, to use DAST as the selectable organic material for nonlinear conversion, in the device of Jeong ‘021, in order to recognize the purpose of using a known organic material for the same resultant purpose as in Jeong, without undue burden or unnecessary experimentation to arrive at the outcome.  KSR v. Teleflex, 127 S.Ct. 1727 (2007).  Further regarding dependent claim 11, encapsulating DAST within another material would have been an obvious design choice and use in operation to protect and house the DAST and keep the crystals in a desired location for optical coupling.  For these reasons, dependent claims 7, 10, and 11 are found obvious Jeong ‘021 and further in view of Takeuchi WO ‘632.

Regarding further dependent claims 3-6, 8, and 9, Jeong ‘021 does not expressly and exactly teach each further dependent claim, in that the nonlinear optical material is sandwiched in between an upper and lower metallic film with features of these metal films (claims 3-6) or that the coupling means is a curved mirror or space-division de-multiplexing feature for the signal/idler (claims 8-9).  Of particular note is that Jeong ‘021 teaches that the organic material is formed with/on a “polar material layer”, and such polar material layer may be a metal layer 320 (see column 6, lines 47 through column 8, line 2).  Further, at the time of the effective filing of the current application, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use metal layers in conjunction with the organic nonlinear material in a sandwich manner, or to use selectable coupling means to out-couple and have further intended uses of the signal and idler, because Applicant has not disclosed that using such dependent features provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Jeong ‘021 to perform equally well with the inclusion of such metal sandwiching layer features, or the out-coupling type, because these claim terms would have been easily recognized and integrated into the base design of Jeong.  Note that Jeong (and Takeuchi) clearly and fully anticipate all base structure of claim 1.  Therefore, it would have been an obvious matter of common skill and design choice to modify Jeong ‘021 to obtain the invention as specified in claims 3-6, 8, and 9.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).

Claims 12-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. U.S.P. No. 10,129,021 B2 and further in view of Takeuchi et al. WO 2021/117632 A1.
Regarding independent claim 12, Jeong et al. U.S.P. No. 10,129,021 B2 teaches (ABS; Figs. 1, 2A, 3-10; corresponding text, in particular column 4, line 10 through column 12, line 16; Claims) a photon source 101 (Figs. 1, 3-8) for generating entangled photons (ABS, “quantum-entangled photon pair”), the photon source comprising: a pump laser 110 (Fig. 2A, “Light incident on the nonlinear optical element 150 will be referred to as pump light”; also “pump photons”, column 5, lines 1-64); and a nonlinear organic optical material (“organic crystals” can be used for layer 351; see Fig. 4 and column 6, line 44 through column 7, line 2), the pump laser pumping the nonlinear organic optical material with pump photons to generate a stream of pairs of entangled photons, each pair comprising a signal photon and an idler photon (see Fig.1 “signal” and “idler”, also Fig. 2A and Figs. 3-8 for output signal and idler based on a parametric nonlinear optical process).
Regarding independent claim 12, Jeong ’021 does not expressly and exactly teach that the “organic” material for the nonlinear crystal is DAST as claimed by this independent structure.
Takeuchi et al. WO 2021/117632 A1 teaches (ABS; Figs. 1, 2, 5-9, 14; corresponding text, see attached English translation; Claims) a photon source (Figs. 1, 2, 5-9, 14, etc.) for generating entangled photons (ABS, “quantum entangled photon pairs of signal photons and idler photons”), the photon source comprising: a pump laser 1 (ABS; “laser light source (1) emits pump light”); and a nonlinear organic optical material 72 (“the material of the nonlinear optical crystal 72 may be an organic material….. for example DAST, DLD 164…..”; translation page 20 starting with “From Fig 23” and 4th Example; as found in Fig. 7), the pump laser pumping the nonlinear organic optical material with pump photons to generate a stream of pairs of entangled photons, each pair comprising a signal photon and an idler photon (see ABS for “signal” and “idler”, also Figs. cited above for an output signal and idler based on a parametric nonlinear optical process).  Further, Takeuchi WO ‘632 teaches an example for the organic crystal to be DAST, see page 20 of the translation starting with “From Fig. 23” for the nonlinear material(s).
Since Jeong ‘021 and Takeuchi WO ‘632 are both from the same field of endeavor, the purpose disclosed by Takeuchi WO ‘632 would have been recognized in the pertinent art of Jeong ‘021.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Takeuchi WO ‘632, to use DAST as the selectable organic material for nonlinear conversion, in the device of Jeong ‘021, in order to recognize the purpose of using a known organic material for the same resultant purpose as in Jeong, without undue burden or unnecessary experimentation to arrive at the outcome.  KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, 2nd independent claim 12 is found obvious Jeong ‘021 and further in view of Takeuchi WO ‘632.
Regarding dependent claim 17, both Jeong ‘021 and Takeuchi WO ‘632 individually teach a coupling means for furthering optical propagation of the signal and idler.  
Regarding further dependent claims 13-16, and 19-24, the combination of Jeong ‘021 and Takeuchi WO ‘632 does not expressly and exactly teach each further dependent claim, in that the nonlinear optical material is sandwiched in between an upper and lower metallic film with features of these metal films (claims 13-16) or that a thin film of DAST is placed on top of a metal grating with features of the grating grooves and ridges (claims 21-24).  Of particular note is that Jeong ‘021 teaches that the organic material is formed with/on a “polar material layer”, and such polar material layer may be a metal layer 320 (see column 6, lines 47 through column 8, line 2).  Further, at the time of the effective filing of the current application, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use metal layers in conjunction with the organic nonlinear material in a sandwich manner, or to use selectable coupling means to out-couple and have further intended uses of the signal and idler, because Applicant has not disclosed that using such dependent features provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Jeong ‘021 and Takeuchi WO ‘632 to perform equally well with the inclusion of such metal sandwiching layer features, or the out-coupling type, because these claim terms would have been easily recognized and integrated into the base design of Jeong ‘021 and Takeuchi WO ‘632.  Note that Jeong (and Takeuchi) make fully obvious all base structure of claim 12.  Therefore, it would have been an obvious matter of common skill and design choice to modify Jeong ‘021 and Takeuchi WO ‘632 to obtain the invention as specified in claims 13-16 and 21-24.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  Regarding claims 19-20, these claims appear to be intended to depend from “claim 21”, and accordingly merely optimizing or enhancing features of the defined features of the thin film would have been obvious to a normally skilled artisan at the time of the effective filing date of the current application.  One having ordinary skill would have recognized how to “enhance” or “optimize” configurations based on the DAST material found in Takeuchi WO ‘632.  KSR. 
Further regarding dependent claim 18, further encapsulating DAST within another material would have been an obvious design choice and use in operation to protect and house the DAST and keep the crystals in a desired location for optical coupling. KSR.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references B, C, N, and U:
-Reference B to Satoh ‘467 is pertinent to using organic (such as DAST) nonlinear materials for terahertz generation (Figs. 13A-13C and 14).
-Reference C to Kwon ‘929 is pertinent to nonlinear optics with use of organic materials with high molecular orientation and macroscopic nonlinearity.
-Reference O to Takeuchi WO ‘117 is pertinent to generation of an entangled photon pair using a wavelength plate to output signal and idler.
-Reference U to Varnavski et al. NPL is pertinent to using organic nonlinear materials in optics, in particular utilizing signal-idler output relationships (ABS).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                             June 6, 2022